Mr. Justice Gabbert
concurring specially.
I fully concur in the conclusions announced, that the judgment of the trial court should be affirmed, and that a rehearing should not be granted. The issue between the parties was, whether or not there had been a dedication of the disputed premises to the public. The determination of this issue depended upon two disputed questions of fact: (1) "Whether or not there had been an offer to so dedicate such premises; and (2) if there had been, had the municipal authorities accepted such offer? The trial court *485found in favor of the appellees on both these questions. As to the second, there is certainly no question from the evidence, that the alleged offer to dedicate had never been accepted. As to the first, the most that can be claimed for the testimony that the company had sold lots with reference to a plat upon which these premises were designated as a park, is, that it may have been material, but the subsequent action of all parties concerned tended clearly to dispute these statements, not in direct terms, it is true, but because, from the facts and testimony noticed in the opinions of my associate, it appears that such action was wholly inconsistent with any testimony which might tend to prove the offer to dedicate. These were matters which it wtas the province of the trial judge to consider in determining what was established from the testimony bearing on the first question. Having determined it in favor of the appellees, and the testimony being sufficient to sustain this finding, it can not be disturbed. This being the case, it is wholly unnecessary to determine in what circumstances the rights of the parties would or would not attach if an offer to dedicate had been established. I therefore concur in the conclusions announced solely upon the ground that the findings of the trial court on the questions of fact upon which the determination of the main issue between the parties depended, are fully-supported by the testimony, and hence express no views on any other questions discussed.